Citation Nr: 1300386	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-35 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held in December 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In February 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an October 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDING OF FACT

A chronic knee disorder was not shown in service, arthritis of the knees was not diagnosed within one year of service discharge, and the evidence of record fails to establish that the Veteran's osteoarthritis of the knees had its onset in service or is otherwise related to his active service.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issues of entitlement to service connection for a bilateral knee disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2007 of the criteria for establishing direct and presumptive service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2007.  Nothing more was required.  It follows that two March 2012 letters addressing attempts to obtain additional treatment records from a VA medical facility went above and beyond what was necessary.  

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of his available service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012).  The RO has obtained STRs and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions, and he and his wife provided testimony at a personal hearing.  

Discussion of the Veteran's Board hearing finally is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a service connection for a bilateral knee disorder was identified as an issue at the hearing.  The Veteran's history of knee problems was explored and discussed.  Sources of evidence relevant in this regard were identified during this process.  The value of a medical nexus opinion was addressed as well.

Additionally, the case was remanded in February 2012 so that the AMC could endeavor to obtain the Veteran's treatment records from 1967 to 1984 from the VA Medical Center in Milwaukee, Wisconsin, if any.  In a March 2012 Memorandum, VA made a formal finding that outpatient treatment records dating from 1967 to 1984 were unavailable from the Milwaukee VA Medical Center.  Efforts made to obtain the records in question included an original electronic request in March 2012.  It was noted a negative response was received from the VA facility later that month.  A letter was sent to the Veteran in March 2012 noting the unavailability of the requested records.  He was again requested to provide these records if they were in his possession.  There was no response from the claimant.  A VA examination report from March 2012 is of record.  He was issued a SSOC in October 2012 which noted the unsuccessful attempts to obtain these records and summarized the evidence of record.  

In cases where the Veteran's STRs (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an explanation to the appellant regarding VA's inability to obtain his or her STRs.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In March 2012, following an unsuccessful attempt to obtain the Veteran's treatment records from the VA Medical Center in Milwaukee, Wisconsin, VA formally determined in a March 2012 Memorandum that these records were not available for review and further attempts to obtain them would be futile.  

The matter was also Remanded to afford the Veteran a VA orthopedic examination to address the etiology of knee conditions.  The March 2012 examination is found to be adequate in addressing the etiology of the Veteran's bilateral knee disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion rendered following the examination was made in connection with review of the claims folder, interview of the Veteran, and physical examination.  The opinion provided was factually accurate, fully articulated, and provided sound reasoning for the conclusions.  The opinion clearly indicated that the Veteran's bilateral knee disorder is not related to service, and explained why this was found to be the case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Thus, the AMC substantially complied with the February 2012 remand directives.  See D'Aires v. Peak, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998) violation when the examiner made the ultimate determination required by the Board's remand).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

Background

The Veteran claims that his currently diagnosed bilateral knee disorder is related to his military service.  Specifically, at the 2011 hearing, he testified that he suffered injuries to the knee in service, to include banging of his knees on ladders when he was unloading ships and going in the hatches.  He also jumped out of helicopters at a distance of approximately six feet.  (Hrg. tr. at pg. 3.)  He was told to see a medic and take an aspirin for his knee complaints (hrg. tr. at pg. 5.), but was not actually treated during service for knee problems (hrg. tr. at pg. 7).  He recalled, however, that he was seen soon after he was separated at the VA in Milwaukee.  (Hrg. at pg. 8.)  His spouse testified that she met the Veteran in 1980, and that he had always had knee problems, to include popping, pain, and limping.  (Hrg. tr. at pgs. 10-11.)  In the last few years, both knees had been replaced, and he also recalled that he was hit in the knees with a pallet during service.  (Hrg. Tr. at pgs. 12-14.)  

The STRs are negative for report of, treatment for, or diagnosis of a bilateral knee condition, to include at a separation examination in February 1966.  The self-report of medical history at this time included a negative response to the question of whether he had or ever had a "trick or locked knee."  

Post-service VA records from March 1966 reflect that the Veteran was hospitalized and underwent a circumcision.  Anxiety was also noted.  In August 1966, he was treated for acute lumbar spine strain.  Additional VA records dated from 1985 through 1999 document treatment for various health problems including low back pain and rheumatoid arthritis with a long history of psoriasis.  None of those records include any reference to a history of knee pain or disability.  A surgical report from 1990 and a physical evaluation from 1995 are noticeably absent any indication that the Veteran had a history of knee problems.  Indeed, when examined by VA in August 1989 (as part of a claim for non-service connected pension benefits), it was noted that he had a normal gait with no complaints or abnormalities of the knees documented.  

The first documented complaint of a knee problem appears to have been in 2001 wherein the Veteran was seen for a history of right knee pain.  The knee pain was not described as chronic.  Rather, he reported that the onset of the pain had been two weeks earlier.  He made no reference to his active service at that time.

VA records show bilateral knee complaints in 2006 and thereafter.  X-rays dated in March of that year were negative for report of left knee arthritis.  Magnetic resonance imaging (MRI) of the right knee in May 2006 showed minimal degenerative changes with small osteophytes off the posterior aspect of the patella and joint space narrowing in the medial compartment with a complex medial meniscal tear.  MRI of the left knee in August 2006 showed osteoarthritis with tear and degeneration involving the medial meniscus.  Records in October 2006 reflect plans for left knee arthroscopic surgery.  VA records dated in 2007 reflect diagnosis of osteoarthritis in both knees.  A left total knee arthroplasty was performed in March 2008.  In September 2008, status post traumatic osteoarthritis of both knees since service was noted.  He had had a total knee replacement of the left knee and might need right knee surgery in the future after recovering from the left knee surgery.  

Added to the record in October 2008 was a statement from the Veteran's treating VA physician, S.H., M.D.  The pre-printed form reflects that the doctor checked the box stating that after review of the STRs and other treatment records and upon exam of the Veteran, it was his opinion that the osteoarthritis of both knees was more likely than not a result of this Veteran's military service.  

VA records reflect that a left total knee replacement was performed in May 2009.  

In a statement added to the record in October 2011, the Veteran's ex-wife attested that she met the Veteran in 1969, and that she recalled that he had knee problems at that time and thereafter, and that he was treated at the VA in Wisconsin.  

When examined by VA in March 2012, the examiner noted that he reviewed the claims file.  The examiner noted that the Veteran denied injury to the knees during service.  He reported that his knee pain started during service from lifting heavy objects onboard ships.  He also reported that the pain never resolved and now he experienced constant knee pain.  The Veteran denied any interval injury.  The examiner noted that the Veteran had had surgery on both knees, to include knee replacements.  Examination showed some limitation of motion of both knees, and there was evidence of functional loss and/or functional impairment of the knees and legs.  There was also evidence of tenderness and pain to palpation.  Muscle strength testing was normal, and there was no evidence of instability of subluxation or discoloration noted.  Imaging showed degenerative changes in both knees.  The diagnosis was bilateral knee degenerative joint disease (DJD).  The examiner opined that the condition was less likely than not incurred in or caused by service.  It was noted that there was no report of knee complaints during service.  The examiner opined that the Veteran's bilateral knee DJD was most likely related to age and degeneration.  

In a June 2012 VA report signed by S.H., M.D., it was noted that the Veteran was status post bilateral knee pain that he had had since service.  He complained to his sergeant who recommended aspirin.  After discharge, he was treated at VA but these records were missing "but of no doubt" he was being seen there from 1967 to 1984.  Thus, he was about 23 years of age with persistent knee pain.  The examiner found it "highly unlikely" that a 23 year old would have knee pain with no trauma.  He added that no other causes for knee pains were found but traumatic arthritis.  Therefore, after reviewing the medical records and upon taking history and examination of the Veteran, it was his professional opinion that it was more likely as not that the Veteran's bilateral knee disorder was a result of his military service.  



Analysis

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral knee disorder.  

The Board emphasizes that there were no findings, treatment, or diagnosis of a knee disorder in service.  There is also no evidence that DJD of the knees was diagnosed within one year of the Veteran's service discharge.  The contemporaneous objective medical evidence is simply against the finding that a bilateral knee disorder was shown during the Veteran's active service or within the presumptive period for service connection.  While it is noted that the Veteran and his ex-wife have reported (in recent years) that his knee complaints started during service and continued thereafter, the Board emphasizes that there were no findings, treatment, or diagnoses of such in service, to include at time of separation examination in February 1966, or in the post service records until many, many years had passed.  The contemporaneous objective medical evidence is simply against the finding that a bilateral knee disorder was shown during the Veteran's active service or within the presumptive period for service connection.  

In addition to the documented post-service treatment records, which fail to document complaints, treatment, or diagnosis of a knee disorder until several decades post-service, the evidence includes the Veteran's statements, as well as those of his former spouse, asserting continuity of symptoms.   In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  He is likewise more than competent to identify symptoms such as knee pain.  However, he is not competent diagnose a knee disorder such as arthritis, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4. Nevertheless, as noted, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued knee symptomatology since active service, while competent, is nonetheless not credible.  First, while not dispositive, the Board again notes the multi-year gap between active duty service and his initial complaints many years later.  The mere fact that many years have elapsed between the Veteran's active duty and his initial post-service treatment does not render his statements non-credible per se. Buchanan v. Nicholson, 451 F.3d at 1331; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  However, in addition to this multi-year gap, the value of the Veteran's statements is also significantly diminished by other clinical evidence in the record.  The fact that the Veteran was evaluated by in 1989, which was for the purpose of determining his eligibility for pension benefits, and that he made no complaint of knee pain seriously weighs against his credibility.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Similar instances can be found in the records from 1966 and 1990.  Put another way, had the Veteran been experiencing chronic knee problems in service, a disorder of the knees should have been identified at those times and certainly prior to 2001.  

Moreover, and in that regard, the 2001 record pertaining the Veteran's complaint of right knee pain specifically notes that the onset of the pain occurred two weeks earlier.  This statement is far more probative than his more current reflection of having knee pain since service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Indeed, considering the fact that the Veteran was seeking treatment for knee problems, it would have certainly have behooved to state that the knee pain had been chronic for 30 years, if such had been the case.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In other words, the Veteran's report of acute knee pain beginning in 2001 weighs heavily against his current assertion of having chronic knee pain since service.

The Board also notes that the Veteran filed a claim for other disorders at time of service separation and again in 1989 and 1999.  There was no claim filed for a bilateral knee disorder until December 2006.  The Board is left to wonder why the Veteran would wait 40 years to file a claim for a bilateral knee disorder, if, as he argues, he first experienced symptomatology during service and soon after service.  This too bears against a finding of continuity.  

Accordingly, continuity of symptomatology is thereby not established by the record or the Veteran's own contemporaneous lay history.  He is simply found not to be a credible historian.  Further, given the above objective medical evidence, the statements from his former spouse are also found to lack any credibility.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral knee disorder to service.  The Veteran's history as provided to his physician Dr. S.H. of bilateral knee pain since service with treatment at VA since separation from service is simply not corroborated by the records.  The contrary has been shown.  See Report of VA examination dated 1989.  This physician clearly based his opinion that the Veteran's bilateral knee condition was related to his military service on the Veteran's related history.  While the Board acknowledges that it may not find a medical opinion to lack probative value merely because it relies on a history provided by the Veteran, see Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Board notes that it may find a medical opinion to lack probative value where it relies on a history provided by the Veteran that lacks credibility, as is the case herein.  Given the finding that the Veteran's reported history of knee pain since service is found to lack credibility, and that he cites to no other evidence to support his opinions, Dr. S.H.'s 2008 and 2012 opinions are less probative than the other medical evidence of record.  There is simply no sound rationale to support the opinions.

In contrast, the March 2012 VA examiner's opinion provides the most probative evidence regarding whether the Veteran's bilateral knee DJD with total knee replacements is related to his military service.  The VA examiner thoroughly reviewed the claims file, interview of the Veteran, and performed a clinical evaluation of the Veteran, after which he essentially opined that the Veteran's bilateral knee disorder was not related to his military service.  Indeed, the VA examiner commented that while the Veteran reported no injury to the knees during service, pain did start at that time from lifting heavy objects on ships and never resolved.  He noted, however, that there was no complaint of knee problems noted on the STRs or until many years after service.  Instead, the condition was more likely related to age degeneration.  Since this VA medical opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his bilateral knee disorder is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  There is no other medical evidence of record, wherein a physician has associated his knee disorder to his active service.  

The Board notes that the Veteran has asserted that his claimed disorder is related to his active service.  He is again competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his bilateral knee disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence may be sufficient to establish a diagnosis of a condition, but not stating that lay evidence may be used to establish a medical etiology of a condition).  Because DJD of the knees is not diagnosed by unique and readily identifiable features, these disorders do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his knee disorder is found to lack competency.  

Thus, as a nexus between the Veteran's claimed bilateral knee disorder and his active service have not been established, either through probative medical evidence or the Veteran's own statements, the claim fails on that basis.  

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3) (2012).  Although the medical evidence indicates that the Veteran has DJD of the knees, the evidence of record fails to establish any clinical manifestations of such within the applicable time period, therefore, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  


(CONTINUED NEXT PAGE)

ORDER

Service connection for a bilateral knee disorder is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


